PD-0071-15
                         PD-0071-15                      COURT OF CRIMINAL APPEALS
                                                                          AUSTIN, TEXAS
                                                      Transmitted 1/16/2015 11:53:22 AM
                                                        Accepted 1/22/2015 12:11:19 PM
                                                                           ABEL ACOSTA
                           No. 04-13-00754-CR                                      CLERK

                   TO THE COURT OF CRIMINAL APPEALS

                        OF THE STATE OF TEXAS


 JOSE ANGEL FLORES, JR.,                                        Appellant

 v.

 THE STATE OF TEXAS,                                             Appellee



                       Appeal from Guadalupe County


                                * * * * *

                  STATE’S MOTION TO EXTEND TIME FOR
             FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                * * * * *


                              Lisa C. McMinn
January 22, 2015         State Prosecuting Attorney
                           Bar I.D. No. 13803300

                           Stacey M. Goldstein
                         Assistant State’s Attorney
                          Bar I.D. No. 24031632

                               P.O. Box 13046
                            Austin, Texas 78711
                         information@spa.texas.gov
                         512-463-1660 (Telephone)
                             512-463-5724 (Fax)
                                No. 04-13-00754-CR

                   TO THE COURT OF CRIMINAL APPEALS

                            OF THE STATE OF TEXAS


JOSE ANGEL FLORES, JR.,                                                     Appellant

v.

THE STATE OF TEXAS,                                                          Appellee




                                     * * * * *


                STATE’S MOTION TO EXTEND TIME FOR
           FILING ITS PETITION FOR DISCRETIONARY REVIEW

                                     * * * * *

TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      The State Prosecuting Attorney respectfully submits its motion to extend the

time for filing its Petition for Discretionary Review.

      Pursuant to Rule of Appellate Procedure 68.2(c), the State moves to extend the

time for filing its petition until February 15, 2015—30 days after the current due date

of January 16, 2015. No previous motions to extend the deadline for filing have been

filed. This is a mandatory blood-draw case that will be controlled by the Court’s

ruling on the pending motion for rehearing in State v. Villarreal, No. PD-0306-14.
Given the unique procedural circumstances implicated here, counsel believes that the

interests in judicial economy warrant granting an extension so that it can be

determined whether the filing of a petition for discretionary review is necessary.

Additionally, counsel needs additional time to review the record and draft the

petition.
      WHEREFORE, the State prays that its motion to extend the time for filing its

petition for discretionary review until February 15, 2015, be granted.



                                             Respectfully submitted,

                                             Lisa C. McMinn
                                             State Prosecuting Attorney
                                             Bar I.D. No. 13803300


                                             /s/ STACEY M. GOLDSTEIN
                                             Assistant State Prosecuting Attorney
                                             Bar I.D. No. 24031632


                                             P.O. Box 13046
                                             Austin, Texas 78701
                                             information@spa.texas.gov
                                             512-463-1660 (Telephone)
                                             512-463-5724 (Fax)
                        CERTIFICATE OF SERVICE

      A copy of the State’s Motion to Extend the Time for Filing its Petition for

Discretionary Review has been served on January 16, 2015, via certified electronic

service provider to:

Hon. Christopher M. Eaton
Guadalupe County Attorney’s Office
211 West Court Street, 3rd Floor
Seguin, Texas 78155
chris.eaton@co.guadalupe.tx.us


Hon. Susan Schoon
Zamora & Schoon, PLLC
118 S. Union Avenue
New Braunfels, Texas 78130
sschoon@zslawoffice.com


                                            /s/ STACEY M. GOLDSTEIN
                                            Assistant State Prosecuting Attorney